Opinion filed May 10, 2007















 








 




Opinion filed May 10, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00012-CR
                                                          __________
 
                                     EDGAR GONZALEZ, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                          On
Appeal from the 32nd District Court
 
                                                         Mitchell
County, Texas
 
                                                     Trial
Court Cause No. 6878
 

 
                                                                   O
P I N I O N
This is
an appeal from a judgment revoking community supervision.  We affirm.




The
trial court convicted Edgar Gonzalez, upon his plea of nolo contendere, of
possession of marihuana and assessed his punishment at confinement for seven
years and a $1,000 fine. Pursuant to the plea bargain agreement, the trial
court suspended the imposition of the confinement  portion of the sentence and placed appellant
on community supervision for seven years on October 20, 2005.  On July 6, 2006, the State filed an
application to revoke community supervision alleging six violations of the
terms and conditions of the community supervision.  Appellant entered pleas of true to the State=s allegations.  The trial court found the allegations to be
true, revoked appellant=s community supervision, and imposed a
sentence of confinement for five years and a $1,000 fine.  
Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  A plea of true alone is
sufficient to support the trial court=s
determination to revoke.  Moses v.
State, 590 S.W.2d 469 (Tex. Crim. App. 1979); Cole v. State, 578
S.W.2d 127 (Tex. Crim. App. 1979).
We note that counsel has the responsibility to
advise appellant that he may file a petition for discretionary review by the
Texas Court of Criminal Appeals.  Ex
parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court advises appellant that
he may file a petition for discretionary review pursuant to Tex. R. App. P. 66.  Black v. State, No.
11-06-00273-CR,  2007 WL 431005 (Tex. App.CEastland  Feb. 8, 2007, no pet.).
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
 
May 10, 2007
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.